Slip Op. 14-44
                   UNITED STATES COURT OF INTERNATIONAL TRADE

SINCE HARDWARE (GUANGZHOU)
CO., LTD.,

                             Plaintiff,
                                                           Before: Leo M. Gordon, Judge
              v.
                                                           Consol. Court No. 11-00106
UNITED STATES,

                             Defendant.

                                   OPINION and ORDER

[Final results of administrative review sustained in part and remanded in part.]

                                                                        Dated: April 15, 2014

         William E. Perry and Emily Lawson, Dorsey & Whitney LLP of Seattle, Washington for
Plaintiff Since Hardware (Guangzhou) Co., Ltd.

       Gregory S. Menegaz, J. Kevin Horgan, and John J. Kenkel, deKieffer & Horgan of
Washington, DC for Plaintiff-Intervenor Foshan Shunde Yongjian Housewares & Hardwares
Co., Ltd.

       Michael D. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice for Defendant United States. With him on the brief were Stuart F. Delery,
Assistant Attorney General, Barbara S. Williams, Attorney in Charge. Of counsel on the brief
was Nathanial J. Halvorson, and Aman Kakar, Office of the Chief Counsel for Import
Administration, U. S. Department of Commerce of Washington, DC.

      Frederick L. Ikenson, Peggy A. Clarke, and Larry Hampel, Blank Rome LLP of
Washington, DC for Defendant-Intervenor Home Products International, Inc.

       Gordon, Judge: This consolidated action involves the U.S. Department of

Commerce’s (“Commerce”) fifth administrative review of the antidumping duty order

covering Floor-Standing, Metal-Top Ironing Tables from China. See Floor-Standing,

Metal-Top Ironing Tables and Certain Parts Thereof from the People’s Republic of China,

76 Fed. Reg. 15,297 (Dep’t of Commerce Mar. 21, 2011) (final results admin. review),
Consol. Court No. 11-00106                                                          Page 2

as amended by 76 Fed. Reg. 23,543 (Dep’t of Commerce Apr. 27, 2011) (amended final

results admin. review) (collectively, “Final Results”); see also Issues and Decision

Memorandum for Ironing Tables from China, A-570-888 (Mar.22, 2011), available at

http://ia.ita.doc.gov/frn/summary/PRC/2011-6558-1.pdf (last visited this date) (“Decision

Memorandum”). Before the court are the Final Results of Redetermination, ECF No. 113

("Second Remand Results") filed by Commerce pursuant to Since Hardware

(Guangzhou) Co. v. United States, 37 CIT ___, 911 F. Supp. 2d 1362 (2013) (“Since

Hardware II”); see also Final Results of Redetermination, ECF No. 85 ("First Remand

Results"); Since Hardware (Guangzhou) Co. v. United States, Consol. Court No. 11-106,

ECF No. 81 (“Since Hardware I”) (order remanding to Commerce).                The court has

jurisdiction pursuant to Section 516A(a)(2)(B)(iii) of the Tariff Act of 1930, as amended,

19 U.S.C. § 1516a(a)(2)(B)(iii) (2006),1 and 28 U.S.C. § 1581(c) (2006). Familiarity with

the prior judicial and administrative decisions in this action is presumed.

       Plaintiffs Since Hardware (Guangzhou) Co., Ltd. (“Since Hardware”) and Foshan

Shunde Yongjian Housewares & Hardwares Co., Ltd. (“Foshan Shunde”) both challenge

Commerce’s financial statement selection; Foshan Shunde challenges Commerce’s

brokerage and handling surrogate valuation.2        See Since Hardware Comments on



1
  Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of
Title 19 of the U.S. Code, 2006 edition.
2
   Since Hardware also attempted to challenge Commerce’s brokerage and handling
(“B&H”) valuation, but the court deemed the issue waived for inadequate briefing and
argument. Since Hardware I at 7; see also Home Prods. Int’l, Inc. v. United States, No.
11-00104 (Jan. 3, 2012), ECF No. 62 (order waiving challenge to B&H calculation), as
amended, ECF No. 63; Home Prods Int’l, Inc. v. United States, 36 CIT ___, ___, 837 F.
Supp. 2d 1294, 1300-02, opinion after remand, 36 CIT ___, 853 F. Supp. 2d 1257 (2012).
Consol. Court No. 11-00106                                                     Page 3

Remand Results, ECF No. 119; Foshan Shunde Comments on Remand Results, ECF

No. 118; Foshan Shunde Reply Comments on Remand Results, ECF No. 128.

Defendant and Defendant-Intervenor, Home Products International, Inc. (“Home

Products” or “HPI”), oppose these challenges and argue that the Second Remand Results

should be sustained. See Def.’s Comments on Remand Results, ECF No. 126; Home

Products’ Comments on Remand Results, ECF No. 127; Def.’s Surreply to Comments on

Remand Results, ECF No. 145; Home Products’ Surreply to Comments on Remand

Results, ECF No. 144. For the reasons that follow, the court sustains Commerce’s

financial statement selection, but remands the brokerage and handling issue to

Commerce for further consideration.

                                I. Standard of Review

        When reviewing Commerce's antidumping determinations under 19 U.S.C.

§ 1516a(a)(2)(B)(iii) and 28 U.S.C. § 1581(c), the U.S. Court of International Trade

sustains Commerce's “determinations, findings, or conclusions” unless they are

“unsupported by substantial evidence on the record, or otherwise not in accordance with

law.”   19 U.S.C. § 1516a(b)(1)(B)(i).    More specifically, when reviewing agency

determinations, findings, or conclusions for substantial evidence, the court assesses

whether the agency action is reasonable given the record as a whole. Nippon Steel Corp.

v. United States, 458 F.3d 1345, 1350-51 (Fed. Cir. 2006). Substantial evidence has

been described as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197, 229

(1938). Substantial evidence has also been described as “something less than the weight
Consol. Court No. 11-00106                                                      Page 4

of the evidence, and the possibility of drawing two inconsistent conclusions from the

evidence does not prevent an administrative agency's finding from being supported by

substantial evidence.”   Consolo v. Fed. Mar. Comm'n, 383 U.S. 607, 620 (1966).

Fundamentally, though, “substantial evidence” is best understood as a word formula

connoting reasonableness review.     3 Charles H. Koch, Jr., Administrative Law and

Practice § 9.24[1] (3d. ed. 2014). Therefore, when addressing a substantial evidence

issue raised by a party, the court analyzes whether the challenged agency action “was

reasonable given the circumstances presented by the whole record.” Edward D. Re,

Bernard J. Babb, and Susan M. Koplin, 8 West's Fed. Forms, National Courts § 13342

(2d ed. 2013).

      Separately, the two-step framework provided in Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 842-45 (1984), governs judicial review of

Commerce's interpretation of the antidumping statute. See United States v. Eurodif S.A.,

555 U.S. 305, 316 (2009) (Commerce's “interpretation governs in the absence of

unambiguous statutory language to the contrary or unreasonable resolution of language

that is ambiguous.”).

                                    II. Discussion

                          A. Financial Statement Selection

      When selecting financial statements to calculate the financial ratios for

respondents’ margins, Commerce is guided by a general regulatory preference for

publicly available, non-proprietary information. 19 C.F.R. § 351.408(c)(1), (4) (2009).

Beyond that, Commerce generally considers the quality, specificity, and contemporaneity
Consol. Court No. 11-00106                                                         Page 5

of the available financial statements. See Fresh Garlic from the People's Republic of

China, 67 Fed. Reg. 72,139 (Dep't of Commerce Dec. 4, 2002) (final results new shipper

review). During the administrative review, Commerce had a choice from among four

Indian financial statements: ‘06-‘07 Infiniti Modules Private Ltd. (“Infiniti Modules”);

‘08- ‘09 Omax Autos Ltd. (“Omax”); and ‘07-‘08 and ‘08-‘09 Maximaa Systems Ltd.

(“Maximaa”). In the Final Results Commerce chose the ‘06-‘07 Infiniti Modules financial

statements alone as the best available information from which to calculate the financial

ratios.

                                    1. Infiniti Modules

          When first reviewing the issue of Commerce’s selection of the ‘06-‘07 Infiniti

Modules financial statements, the court could not sustain Commerce’s conclusion that

those statements were publicly available. See Since Hardware I at 4-5. On remand

Commerce acknowledges that it erred in the Final Results when it concluded that the

Infiniti Modules financial statements were available through a website. First Remand

Results at 7. Commerce clarified, though, that it still believed the financial statements

were publicly available because they were used in a prior administrative review and

available on the public administrative record of that review. Id. at 29. Commerce also

explained that Commerce and all interested parties had significant experience with Infiniti

Modules’ financial statements. Id. at 5-6.

          In reviewing the First Remand Results, the court acknowledged Commerce’s

reasonable desire to continue to use a data source with which all parties were well

acquainted, but could not sustain Commerce’s continuing insistence that the Infiniti
Consol. Court No. 11-00106                                                        Page 6

Modules financial statements were “publicly available.” Since Hardware II, 37 CIT at ___,

911 F. Supp. 2d at 1368-69. The problem undermining Commerce’s decision was its

reliance upon Catfish Farmers of America v. United States, 33 CIT 1258, 1272, 641 F.

Supp. 2d 1362, 1377 (2009), as providing “the standard for public availability established

in our practice.” First Remand Results at 29. The court noted that Catfish Farmers

nowhere explains Commerce’s standards or criteria for public availability.        Foshan

Shunde, on the other hand, identified a contemporaneous proceeding in which

Commerce had applied fairly rigorous standards of public availability: Final Results of

Redetermination Pursuant to Court Remand, Yantai Xinke Steel Structure Co. v. United

States, Court No. 10-00240, ECF No. 83 at 18-23 (“Steel Grating Remand Results”); see

also Certain Steel Grating from the People’s Republic of China, 75 Fed. Reg. 32,366

(Dep’t of Commerce June 8, 2010) (final LTFV determ.). The court therefore directed

Commerce to reconcile its approach here with the Steel Grating Remand Results.

      In the Second Remand Results Commerce provides a comprehensive and

reasonable justification for its continued reliance on the Infiniti Modules financial

statements as among the best available information. Second Remand Results at 20-25.

In doing so Commerce reasonably distinguishes the Steel Grating Remand Results and

other administrative decisions relied upon by Foshan Shunde and Since Hardware. Id.

at 21-23. Specifically, Commerce explains that “[i]n contrast to the cases cited by Foshan

Shunde and Since Hardware, the instant case does not involve the introduction of a new

financial statement or the selection of data from a new surrogate country; this case deals

with a familiar financial statement whose provenance has never been called into question
Consol. Court No. 11-00106                                                            Page 7

by even a scintilla of evidence.” Id. at 23. Also, “Infiniti's financial statements were put

on the record of multiple reviews of [the antidumping duty orders on] Folding Metal Tables

and Chairs [from China] and Hand Trucks [from China], and . . . no party contested the

public availability” in those proceedings.     Id. at 25 (footnotes omitted).     Commerce

concludes that the Infiniti Modules financial statements “are publicly available within the

meaning of section 351.408(c)(1) of [its] regulations.” Id.

       Commerce also provides a more in depth analysis of its applicable regulation, 19

C.F.R. § 351.408(c). Id. at 23-24 (analyzing promulgation of regulation). Commerce

explains that the use of publicly available information is relatively more important to value

material inputs than it is to value overhead, general expenses and profit because use of

public information for material inputs tends to yield more representative data reflecting

numerous transactions between many buyers and sellers. Id. at 23. Commerce further

explains that the same imperative does not exist for overhead, general expenses and

profit “because such data do not exist on an aggregated basis, and because [Commerce]

uses overhead, general expenses and profit on a company-specific basis, as it must,

since that is the only data available.” Id. at 24 (citing 19 C.F.R. § 351.408(c)(4)). Instead,

Commerce explains that the primary purpose for obtaining publicly available information

for financial statements “is to ensure that all interested parties have access to such

information, and are able to comment on the reliability and relevance of such information

in the particular case, and not as much for purposes of obtaining broader information that

reflects numerous transactions as is the case for material inputs.” Id. And here, Foshan

Shunde and Since Hardware had access to, and were able to comment upon, the financial
Consol. Court No. 11-00106                                                            Page 8

statements at issue, finding “no basis to question the reliability of the data,” which in turn

led Commerce to conclude that “the purpose of the regulation is fulfilled in this case.” Id.

       Unlike the Final Results and First Remand Results, the court cannot identify any

unreasonableness in Commerce’s determination here.            Commerce addressed those

administrative precedents in which it applied rigorous public availability criteria to new

financial statements, reasonably distinguishing them given the widespread past use of

Infiniti Modules’ financial statements in prior segments of the Ironing Tables order,

respondents’ own substantive reliance on the financial statements in those prior

segments, as well the financial statements’ use in proceedings under other antidumping

duty orders. Indeed, their “provenance has never been called into question.” Id. at 23.3

Also, to the extent Commerce’s decision implicates an interpretation of its regulation, that

interpretation is not “plainly erroneous or inconsistent with the regulation,” Bowles v.

Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945), and is therefore entitled to

deference. See American Signature, Inc. v. United States, 598 F.3d 816, 827 (Fed. Cir.

2010). Accordingly, the court will sustain Commerce’s selection of the Infiniti Modules

financial statements.

                                        2. Maximaa

       In Since Hardware II the court determined that Commerce had not reasonably

distinguished the Final Results, in which it selected Infiniti Modules’ financial statements

and rejected Maximaa’s, from another administrative proceeding in which it did the exact


3
  Nothing in Yantai Steel Structure Co. v. United States, 38 CIT ___, ___ - ___, Slip Op.
14-38 at 20-29 (Apr. 9, 2014) detracts from the reasonableness of Commerce’s
explanation of its standards for public availability in the Second Remand Results.
Consol. Court No. 11-00106                                                           Page 9

opposite, Folding Metal Tables and Chairs from the People’s Republic of China, 74 Fed.

Reg. 68,568 (Dep’t of Commerce Dec. 28, 2009) (final results admin. review) (“Folding

Metal Tables and Chairs”); see also Issues and Decision Memorandum for Folding Metal

Tables     and   Chairs   from    China,   A-570-868    (Dec.   18,   2009),   available   at

http://ia.ita.doc.gov/frn/summary/prc/E9-30695-1.pdf (last visited this date).         Since

Hardware II, 37 CIT at ___, 911 F. Supp. 2d at 1371.

         As with its treatment of Infiniti Modules’ financial statement, in the Second Remand

Results Commerce provides a comprehensive and reasonable justification for its rejection

of Maximaa’s financial statements. Second Remand Results at 6-11, 26-28. The court

now has a better understanding of what transpired during the administrative proceeding

and how the interested parties developed the administrative record. In response to

respondent’s addition of the Maximaa financial statements to the administrative record,

petitioner augmented the record with documentation and argumentation that enabled

Commerce to reasonably pursue an alternative financial statement selection than it had

in Folding Metal Tables and Chairs. Id. at 7. Importantly, the record in this proceeding

established that Infiniti Modules was a not just an assembler (a conclusion Commerce

reached in Folding Metal Tables and Chairs), but a manufacturer. Id. at 9-10. Petitioner

also added documentation and information that undermined the suitability of Maximaa as

a surrogate (information that apparently was not present in Folding Metal Tables and

Chairs). This information and associated reasonable inferences support Commerce’s

determination that Maximaa was apparently transitioning from furniture assembly to other

lines of business like information technology services. Id. at 7-8. In short, Commerce
Consol. Court No. 11-00106                                                       Page 10

has reasonably identified several problems with the Maximaa financial statements that

render them unsuitable for use, precluding the court from ordering Commerce to

incorporate them in the financial ratio calculation.

       Interested parties bear the burden of developing the administrative record. QVD

Food Co. v. United States, 658 F.3d 1318, 1325 (Fed. Cir. 2011). Here, petitioner was

equal to the task, aggressively countering respondents’ efforts to supplement the record

with additional surrogate financial statements. The result is that respondents have failed

to develop an administrative record that would mandate a reasonable mind to include

Maximaa’s financial statements within the financial ratio calculation. Accordingly, the

court will sustain Commerce’s rejection of the Maximaa financial statements.


                               B. Brokerage and Handling

       When the court first reviewed the brokerage and handling issue, it had difficulty

understanding exactly what Commerce did when calculating this typically routine and

well-known component of most international trade transactions.             The seeming

impenetrability of Commerce’s calculation aroused the court’s suspicions about the

reasonableness of Commerce’s approach. Since Hardware I at 8. The court thus

directed Commerce “to prepare a clear, complete public summary of its calculation of

Foshan Shunde’s B&H expense.” Id. Commerce obliged, attaching a summary to the

First Remand Results revealing that it divided a $645 baseline cost described in the World

Bank’s Doing Business 2010: India publication by “the estimated weight of [Foshan

Shunde’s] product shipped in 20-foot containers.” First Remand Results at Att. A. This

formula did not appear to comport with record evidence appearing to show that B&H costs
Consol. Court No. 11-00106                                                        Page 11

are actually lower than $645 in coastal cities and do not increase proportionately with

container size, leading the court to remand again. Since Hardware II, 37 CIT at ___,

911 F. Supp. 2d at 1374; see First Remand Results at Att. A.

       In the Second Remand Results, Commerce continues to use the $645 Doing

Business 2010: India data point as a basis for calculating Foshan Shunde’s B&H costs,

but adjusts its treatment of the three components underlying that figure in response to the

court’s observations:

             In Doing Business India—2010, total brokerage and handling
       expenses for exporting a 20 foot container is listed as follows:

              1) Document Preparation                                 $350

              2) Customs Clearance and Technical Control              $120

              3) Ports and Terminal Handling                          $175

              Because [Commerce] had available data pertaining to shipments in
       20 foot containers, while Foshan Shunde shipped ironing tables in 40 foot
       containers, Commerce adjusted the weight of the ironing tables shipped in
       a 40 foot container to an estimated weight that would correspond to a 20
       foot container size quote from the Doing Business India—2010 study. . . .
       Therefore, the following adjustment was made to determine the estimated
       comparable weight of the ironing tables had they been shipped in 20 foot
       containers (D):

       D=(A*B)/C

       A represents the cubic capacity of a 20 foot container, which is 33 cubic
       meters.

       B represents the weight of ironing tables shipped in 40 foot containers,
       which is [ ] kg.

       C represents the cubic capacity of a 40 foot container (the size in which
       both respondents shipped merchandise), which is 67.3 cubic meters.
Consol. Court No. 11-00106                                                              Page 12

       In this case D yields an estimated weight of [       ] kilograms for ironing tables
       shipped in a 20 foot container.

       D= 33*[    ]/67.3= [   ].

              In the second redetermination, Commerce determined that Foshan
       Shunde’s Document Preparation and Customs Clearance charges
       increased proportionately with container size. That is, this cost, for use of
       a 40 foot container increases 100 percent, relative to this cost for use of a
       20 foot container. However, for Ports and Terminal Handling Charges,
       Commerce determined that it increased by only 50 percent as a result of
       using of a 40 foot container in lieu of a 20 foot container. Thus, Commerce
       used the following variables and formula to calculate Foshan Shunde’s
       brokerage and handling expense (B & H) (per kilogram):

       E= Documents Preparation Charge, which is $350.

       F=Customs Clearance and Technical Control Charges, which is $120.

       G=Ports and Terminal Handling Charges, which is $175.

       B & H represents the calculated expense for brokerage and handling (per
       kilogram).

       B & H= ((E+F)/D)+((G*1.5*0.5)/D)=$[          ] per kilogram.8
       8
        In the formula, “1.5” represents the 50 percent proportionate increase in Ports
       and Terminal Handling Charges through the use of a 40 foot container in lieu of a
       20 foot container, and “0.5” represents the shipment weight of a 20 foot container
       (which is half that of a 40 foot container).

       In this redetermination, this formula equates to:

       B & H = ((350+120)/[        ]) + ((175*1.5*0.5)/[   ])=$[   ] per kilogram.

Def.’s Resp. to Ct.’s Feb. 27, 2014 Order 1-3 (footnotes omitted, emphasis in original),

ECF No. 140 (“Calculation Submission”).4




4
  It is unclear whether “the weight of ironing tables shipped in 40 foot containers” is itself
the result of a conversion based on the average number of units Foshan Shunde shipped
per 40-foot container. See Decision Memorandum at 16-19.
Consol. Court No. 11-00106                                                       Page 13

      Foshan Shunde now objects to four aspects of Commerce’s revised B&H

calculation. First, Foshan Shunde again disputes the $645 data point, albeit for reasons

premised upon new evidence in the administrative record. Second, Foshan Shunde

objects to Commerce’s selection of a 50% increase to convert ports and terminal handling

costs for 20-foot to 40-foot containers in light of record evidence showing such cost

increases can be as low as 30%. Third, Foshan Shunde argues that Commerce ignores

record evidence demonstrating that Foshan Shunde actually incurred document

preparation and customs clearance costs only once every 6.2 40-foot containers it

shipped. Lastly, Foshan Shunde insists that Commerce’s reliance on an estimated 20-

foot container weight is unreasonable because it implies a relationship between B&H

costs and container weight that is not supported by the record. The court largely agrees

and therefore remands this issue to Commerce for clarification or reconsideration, as may

be appropriate.

                  1. The World Bank’s Doing Business 2010 Publication

      As a preliminary matter, the court in Since Hardware II directed Commerce to

address evidence appearing to show that B&H costs are lower on average for Indian

companies that, like Foshan Shunde, are located near a seaport. In so doing, the court

made the following observation: “The data that Commerce relied upon, the World Bank’s

Doing Business in India: 2010, is composed of the B&H costs of 17 Indian cities/regions[.]

. . . [B]ased on the aggregate data of all 17 cities, Commerce calculated $645 in B&H

costs.” Since Hardware II, 37 CIT at ___, 911 F. Supp. 2d at 1379. What is now clear,

however, is that the $645 figure is not based on the aggregate data of 17 Indian cities.
Consol. Court No. 11-00106                                                    Page 14

$645 is in fact the estimated cost for one city: Mumbai. The court’s misunderstanding

stemmed in large part from Foshan Shunde’s inaccurate but uncontested representations

of the Doing Business 2010 evidence. Compare Mot. for J. on the Agency R. of Foshan

Shunde Yongjan Housewares & Hardwares Co., 27-30, ECF No. 44, and Pl. Foshan

Shunde’s Comments on the Commerce Department’s Remand Determination 16, ECF

No. 89, with First Remand Results at 38-41 and Def.’s Resp. to Pls.’ Comments

Concerning Remand Results 14-21, ECF No. 100.5

      To clarify, the World Bank’s Doing Business 2010 publication compares the costs

of doing business in 183 different economies based upon surveys of local experts.

Foshan Shunde Surrogate Values for the Final Results Ex. 8 at 26 (Dep’t of Commerce

Oct. 18, 2010) PD 966 (“Foshan Shunde SV Submission”). These surveys “are built on

the basis of standardized case scenarios,” which evaluate the costs a hypothetical

business would incur when undertaking various activities in an economy. See id. at 2.

The “trading across borders” segment of each economy-specific study details the costs a

hypothetical business located within that economy’s largest city would incur when

exporting product in a single 20-foot shipping container. Id. at 6. The “trading across

borders segment” of the India-specific Doing Business 2010: India thus estimates the

following costs a hypothetical company would incur when exporting a single 20-foot

container from India’s largest city, Mumbai:




5
   Neither Commerce nor Home Products filed a motion to amend or correct Since
Hardware II’s treatment of the World Bank evidence.
6
  “PD” refers to a document contained in the public administrative record.
Consol. Court No. 11-00106                                                           Page 15

                                               Ports &
                  Document     Customs                         Inland
    City                                      Terminal                              Total
                 Preparation   Clearance                   Transportation
                                              Handling
 Mumbai             $350          $120          $175             $300               $945

See id. Ex. 4 at 10. Commerce subtracted the $300 inland transportation component,

resulting in the $645 baseline cost used in both remand determinations. Second Remand

Results at 13.

       The World Bank’s methodology “come[s] at the expense of generality,” as costs in

an economy’s largest city “may not be representative of regulation [costs] in other parts

of the economy.” Foshan Shunde SV Submission Ex. 8 at 6, 26. To address this

limitation, the World Bank also produces “subnational” reports for additional cities in

several large economies, including India. Id. at 6, 26. The 2010 subnational reports for

India estimate the following “trading across borders” costs for 16 additional cities:

                                                      Ports &              Total
                      Document        Customs
          City                                        Terminal       (Excluding Inland
                      Preparation     Clearance
                                                      Handling        Transportation)
 Chennai                   $252            $61          $125               $438
 Kochi                     $210            $57           $108                $375
 Kolkata                   $224            $95           $143                $462
 Ranchi                    $252            $78           $143                $473
 Patna                     $230            $91           $143                $464
 Jaipur                    $187          $227            $318                $732
 Indore                    $226            $57           $175                $458
 Bhubaneswar               $217            $59           $81                 $357
 Ahmedabad                 $217            $93           $318                $628
 Ludhiana                  $213            $13           $175                $401
 Guwahati                  $204            $60           $143                $407
 New Delhi                 $230            $65           $175                $470
Consol. Court No. 11-00106                                                       Page 16

    Noida                 $230           $65           $175               $470
    Gurgaon               $230           $65           $175               $470
    Bengaluru             $206           $66           $125               $397
    Hyderabad             $228           $57           $125               $410

See Foshan Shunde Comments on Remand Results Att. 1 Ex. 2; Second Remand

Results at 13.7 Confusingly, the record also contains a subnational report for Mumbai,

which repeats the data summarized in the broader study without clarification. Foshan

Shunde SV Submission at Ex. 4. For ease of reference, the court refers to Commerce’s

adjusted India-specific “trading across borders” value as the “Doing Business 2010: India”

or “Mumbai-only” data point.

        At first, the administrative record only included the Doing Business 2010: India

study detailing costs in Mumbai as a proxy for India as a whole, as well as subnational

reports detailing costs in the seaport cities of Chennai, Kochi, Kolkata, and Mumbai.

Foshan Shunde SV Submission Exs. 3, 4; see Since Hardware II, 37 CIT at ___, 911 F.

Supp. 2d at 1373-80. During the second remand proceedings, Commerce supplemented

the record with subnational reports for an additional seven inland cities: Ludhiana,

Guwahati, New Delhi, Noida, Gurgaon, Bengaluru, and Hyderabad. Second Remand

Results at 12-13 & n.49; Foshan Shunde Comments on Remand Results Att. 1 at 24.

Foshan Shunde responded by submitting subnational reports for the six remaining inland




7
    Foshan Shunde and Commerce’s summaries contain immaterial discrepancies,
apparently due to differing treatment of rounded values in the subnational reports. See,
e.g., Foshan Shunde SV Submission Ex. 4 at 1-2, 4 (listing the total export cost for
Chennai as “541,” even though the components’ sum is only 540).
Consol. Court No. 11-00106                                                       Page 17

cities, namely, Ahmedabad, Bhubaneswar, Indore, Jaipur, Patna, and Ranchi. Foshan

Shunde Comments on Remand Results Att. 1 at Ex. 1.

         In the table below the court summarizes the Doing Business 2010: India and 16

subnational report data for analysis in the B&H calculation:

                                                                              Total
                                                              Ports &
                                        Document Customs                   (Excluding
             Data Source                                     Terminal
                                       Preparation Clearance                 Inland
                                                             Handling
                                                                         Transportation)
 Mumbai only (i.e., Doing
                                        $350.00    $120.00     $175.00       $645.00
 Business 2010: India)
 Average of all seaport cities
 (i.e., Mumbai, Kochi, Kolkata, and     $259.00     $83.25     $137.75       $480.00
 Chennai)
 Average of Commerce’s inland
 cities (i.e., Ludhiana, Guwahati,
                                        $220.14     $55.86     $156.14       $432.14
 New Delhi, Noida, Gurgaon,
 Bengaluru and Hyderabad)
 Average of all inland cities
 (i.e., the 13 cities other than the    $220.77     $76.62     $174.69       $472.08
 seaport cities above)
 Average of all 17 cities               $229.76     $78.18     $166.00       $473.94

See id. at Att. 1 Ex. 2; Foshan Shunde SV Submission Exs. 3, 4; Second Remand Results

at 13.

                           2. The $645 Mumbai-Only Data Point

         Turning to the substance of Commerce’s revised B&H calculation, when reviewing

substantial evidence issues involving Commerce’s selection of the best available

surrogate values, the court evaluates “whether a reasonable mind could conclude that

Commerce chose the best available information.” Goldlink Indus. Co. v. United States,

30 CIT 616, 619, 431 F. Supp. 2d 1323, 1327 (2006); see also CITIC Trading Co. v.

United States, 27 CIT 356, 366 (2003) (“[W]hile the standard of review precludes the court
Consol. Court No. 11-00106                                                       Page 18

from determining whether [Commerce’s] choice of surrogate values was the best

available on an absolute scale, the court may determine the reasonableness of

Commerce’s selection of surrogate prices.”).

       In the court’s view, no reasonable mind would conclude that the Mumbai-only data

point is the “best available” information on the administrative record to provide the

baseline for calculating Foshan Shunde’s B&H costs. Commerce’s announced criteria

for selecting surrogate values in accordance with 19 U.S.C. § 1677b(c)(1) is to “select

surrogate values which are product-specific, representative of a broad-market average,

publicly available, contemporaneous with the POR, and free of taxes and duties.” First

Remand Results at 17-18 (citing Certain Polyester Staple Fiber from the People’s

Republic of China, 75 Fed. Reg. 1336 (Dep’t of Commerce Jan. 11, 2010) (final results

admin. review)). The World Bank apparently derived and published the Mumbai-only data

point and the subnational report data points using the same methodology, meaning all 17

data points are equally available to the public, specific to the costs in question, and

contemporaneous to the POR. The Mumbai-only data point, however, is limited to a

hypothetical shipment of goods from one city, whereas the subnational reports offer data

points for hypothetical shipments of goods from 16 additional cities. In other words, all

17 data points on the record are qualitatively equal in all respects except that they, in

aggregate, represent a broader market average than the Mumbai-only data point in

isolation.

       Commerce attempts to justify its selection by explaining that “the World Bank

assigned importance to the accessibility of a larger port relative to the accessibility of
Consol. Court No. 11-00106                                                       Page 19

other, smaller ports within that country,” and that it would “decline to second-guess the

statistical assumptions underlying the design of [the Doing Business 2010: India] study.”

Second Remand Results at 33-34. But the weakness Commerce “decline[s]” to consider

is precisely that which led the World Bank to issue subnational reports for other Indian

cities in the first place:

       The Doing Business methodology has 5 limitations that should be
       considered when interpreting the data. First, the collected data refer to
       businesses in the economy’s largest business city and may not be
       representative of regulation [costs] in other parts of the economy. To
       address this limitation, subnational Doing Business indicators were created
       for 17 economies in 2008/2009[, including] . . . India . . . .

Foshan Shunde SV Submission Ex. 8 at 26 (emphasis added).               The World Bank

recognized that the Indian economy is too large to support the assumption that costs in

Mumbai alone are the most useful approximation of costs in India as a whole. Indeed,

the administrative record appears to bear this out. Costs vary from as low as $357 in

Bhubaneswar to as high as $732 in Jaipur. Costs in Mumbai are the second highest of

any city on the administrative record, and almost 27% higher than the $473.94 average

cost of all 17 cities. See Foshan Shunde Comments on Remand Results Att. 1 Ex. 2.

Commerce’s selective reliance on the “statistical assumptions” underlying the Doing

Business 2010: India data point is therefore not a reasonable basis to ignore the 16

additional and identical-quality data points for other Indian cities on the administrative

record.

       Nevertheless, Commerce reasonably declined to use Foshan Shunde’s preferred

alternative figure, the $480 average seaport city cost. As Commerce correctly explains,

“within the four Subnational Report data points [for seaport cities], [B&H] charges range
Consol. Court No. 11-00106                                                         Page 20

from range from a low of $375 (Kochi) to a high of $645 (Mumbai),” a 72% difference.

Second Remand Results at 14. Moreover, brokerage and handling charges in the other

seven inland cities that Commerce analyzed “range from a low of $397 (Bengaluru) to a

high of $469 (Gurgaon, New Delhi, Noida),” all of which “are substantially lower than the

$645 brokerage and handling charges associated with Mumbai, a data point that is close

to a seaport.” Id. (emphasis in original). As Home Products points out, costs in the most

remote city, Ludhiana, are lower than costs at three of the four seaport cities on the

record. Home Products’ Surreply to Comments on Remand Results 7, 13, ECF No. 144.

Beyond the limited set of inland cities Commerce analyzed, the average cost of all 13

inland cities on the record is $472.08, $7.92 lower than the seaport city average. There

does not appear to be any meaningful connection between distance from a seaport and

B&H costs, at least outside of the inland transportation costs Commerce excluded from

the calculation.

       Commerce may not have intended to undercut its selection of the $645 Mumbai-

only data point when it took the risk of adding subnational reports for inland cities to the

administrative record. But now that it has, Commerce must reconsider its calculation of

Foshan Shunde’s B&H costs. Relying on the Mumbai-only data point in isolation is not

reasonable in light of identical-quality record evidence of B&H costs for 16 additional

Indian cities, which when averaged with the Mumbai-only data point yield the broadest

B&H cost data on the record. It therefore appears that a reasonable mind would conclude

that the only reasonable option on remand would be to select the average of the data
Consol. Court No. 11-00106                                                         Page 21

from all 17 cities as its baseline for calculating Foshan Shunde’s B&H costs. This

therefore is what Commerce must do.

                    2. Foshan Shunde’s Rate Schedule Evidence

       In the Second Remand Results, Commerce evaluated rate schedules for various

port fees at seaport cities appearing to demonstrate that costs for handling 40-foot

containers are not double the costs for handling 20-foot containers. Second Remand

Results at 11-12, 31-32; see Since Hardware II, 37 CIT at ___, 911 F. Supp. 2d at 1380-

81. Commerce found that this evidence was relevant to only one of the three components

of its preferred $645 B&H baseline cost, namely, ports and terminal handling charges.

Second Remand Results at 11-12. Commerce thus opted to treat the three components

of its baseline cost as discreet elements of the B&H calculation, and limited its use of the

rate schedule evidence to the ports and terminal handling component. To this extent,

Commerce’s treatment of the rate schedule evidence is reasonable. See id.

       Commerce acted unreasonably, however, in how it applied the rate schedule

evidence to the ports and terminal handling component. Commerce acknowledged “that

the rate schedule information . . . establishes that the ports and terminal handling charges

associated with use of a 40-foot container increased from approximately 30 to 50 percent

relative to a 20-foot container rather than proportionately [i.e., by roughly 100 percent].”

Id. at 11. Rather than apply an increase based on the average of 30 and 50 percent as

Foshan Shunde suggested, or the average of actual cost differences listed in the rate

schedules, Commerce selected the highest available data point in that range. According

to Commerce, “a 50 percent increase in [container] costs is within the range of experience
Consol. Court No. 11-00106                                                           Page 22

set forth” in the rate schedules on the record, and there is “nothing in the record . . . that

renders our estimate of a 50 percent increase in container charges to be unreasonable.”

Id. at 31-32. To the contrary, there is evidence on the administrative record of cost

increases as low as 30 percent, and that evidence renders Commerce’s selection of 50

percent unreasonable. Commerce’s selection of the highest available value feels more

like the application of an adverse inference to derive a higher margin than a reasonable

attempt to determine the best available value on the record. See 19 U.S.C. § 1677e(b);

cf. Ta Chen Stainless Steel Pipe, Inc. v. United States, 298 F.3d 1330, 1340 (Fed. Cir.

2002) (sustaining application of adverse facts available rate featuring a built-in increase

intended as a deterrent to noncompliance because it was “within the range of Ta Chen’s

actual sales data”).

       On remand, Commerce must reconsider its application of a 50 percent increase in

ports and terminal handling costs to account for evidence demonstrating that such costs

may increase by as little as 30 percent. In other words, Commerce should replace the

“1.5” multiplicand in its formula with a lower, reasonable value, such as the 1.4 average

value that Foshan Shunde suggests.

                       3. Foshan Shunde’s Bill of Lading Evidence

       Next, Foshan Shunde argues, as it has at every possible opportunity, that

Commerce should alter its B&H calculation to reflect evidence indicating that Foshan

Shunde actually incurred document preparation and customs clearance fees once every

6.2 containers it shipped. Commerce, however, chose not to address this argument at

all in the Second Remand Results: “Regarding Foshan Shunde's argument that we
Consol. Court No. 11-00106                                                       Page 23

should apply only one single document preparation fee and one single Customs

clearance fee for every 6.2 containers (based on Foshan Shunde's claims it shipped an

average of 6.2 containers per bill of lading used), we note that these arguments are not

part of the Foshan Shunde surrogate value information identified by the Court in Since

Hardware II, [namely, port fee schedules attached as exhibits 1 and 2 to Foshan Shunde’s

August 24, 2010 surrogate value submission,] and thus not at issue in this

redetermination.” Second Remand Results at 31-32 & n.113.

      Commerce’s refusal to address Foshan Shunde’s evidence contravenes the

court’s finding that “Commerce unreasonably concluded [in the First Remand Results]

that Foshan Shunde has failed to demonstrate which, if any, of the costs . . . do not

increase proportionately with volume.’” Since Hardware II, 37 CIT at ___, 911 F. Supp.

2d at 1380-81. Nowhere did the court state that this finding was limited to ports and

terminal handling charges, only one of the three cost components of the $645 data point.

More to the point, the court did not sustain Commerce’s treatment of document

preparation and customs clearance fees, the other two cost components. See id. In fact,

given that Commerce treated all three cost components as a single value in the First

Remand Results, there was no occasion for the court to do so in the first place. Compare

First Remand Results at Att. A with Calculation Submission at 1-5. Commerce’s position

is therefore untenable. See Changzhou Wujin Fine Chem. Factory Co. v. United States,

701 F.3d 1367, 1374-75 (Fed. Cir. 2012) (noting that “limited remands that restrict

Commerce’s ability to collect and fully analyze data on a contested issue” are generally

disfavored); cf. Am. Silicon Techs. v. United States, 334 F.3d 1033, 1039 (Fed. Cir. 2003)
Consol. Court No. 11-00106                                                        Page 24

(CIT remand order “deficient” because it “prevented Commerce from undertaking a fully

balanced examination that might have produced more accurate results”).

      On remand, Commerce must address Foshan Shunde’s arguments regarding

document preparation and customs clearance costs.          Commerce should address in

particular record evidence appearing to demonstrate that Foshan Shunde actually

incurred such costs only once per 6.2 containers it shipped.         If Foshan Shunde’s

representations prove accurate, Commerce could correct its formula by inserting “(1/6.2)”

as a multiplier into the documents preparation and customs clearance cost numerator.

See Calculation Submission at 1-5.

              4. Foshan Shunde’s Estimated 20-Foot Container Weight

      Despite the court’s finding in Since Hardware II, Commerce continued to divide its

baseline costs by “D,” an estimate of the weight Foshan Shunde would have shipped in

20-foot containers, to convert the per-container World Bank data into a per-kilogram value

more readily combined with other surrogate values on the record. Commerce explained

that it relied upon Foshan Shunde’s estimated 20-foot container weight because “the

container size assumed in the [Doing Business] study is for a 20 foot full container load.”

First Remand Results att. A at 2; see Calculation Submission at 2.           Commerce’s

explanation thus rests entirely upon the presumption that the per-container World Bank

costs bear some relationship to the weight of product inside.

      As Foshan Shunde correctly argues, “[n]o shred of evidence suggests that the

container costs presented by Doing Business, or any other source, are dependent on the

kilograms inside the container.    Rather, the evidence submitted by Foshan Shunde
Consol. Court No. 11-00106                                                          Page 25

indicates that the fee structure is per container; not per kilograms in a container.” Foshan

Shunde Comments on Remand Results 16-17; see also Foshan Shunde’s Reply at 16-

17, ECF No. 128. Commerce’s reliance on the parameters of the World Bank study is

inapposite. The fact that the World Bank expressed all “trading across borders” costs on

a per-20-foot-container basis establishes nothing about the relationship between costs of

20-foot containers versus 40-foot containers. Since Hardware II, 37 CIT at ___, 911 F.

Supp. 2d at 1380-81; see Foshan Shunde Comments on Remand Results 16-17; see

also Foshan Shunde’s Reply at 16-17. Commerce admitted as much in a similar context

during the course of this litigation, noting that “$645 is not derived from the weight of the

container.”   Def.’s Resp. to Pls.’ Mots. for J. upon the Agency R. 31, ECF No. 49

(emphasis added); see also HPI Case Brief, at 16 (Dep’t of Commerce Nov. 15, 2010),

PD 107 (noting that Commerce adjusted the per-container World Bank figure “to derive”

a per-kilogram cost). Commerce never explains how costs “not derived” from container

weight nevertheless increase on the basis of container weight. On the other hand,

Foshan Shunde identifies bill of lading evidence suggesting that document preparation

and customs clearance costs accrue on a per-container basis, as well as fee schedules

demonstrating that ports and terminal handling costs increase slightly with container

capacity (but not proportionately with weight). The only evidence on the record with

respect to the relationship between container size and B&H costs thus does not support

increasing any cost component relative to container weight. See Since Hardware II, 37

CIT at ___, 911 F. Supp. 2d at 1380-81.
Consol. Court No. 11-00106                                                      Page 26

       In fact, by insisting on using Foshan Shunde’s estimated 20-foot container weight

as its conversion factor, Commerce forces an unexplained increase into Foshan Shunde’s

B&H surrogate value. Commerce used the formula “(G*1.5*0.5)/D” to calculate Foshan

Shunde’s ports and terminal handling costs.       Calculation Submission at 3 & n.8.

According to Commerce, “‘0.5’ represents the shipment weight of a 20 foot container

(which is half that of a 40 foot container).” Id. at 3 n.8. In calculating “D,” however,

Commerce multiplied Foshan Shunde’s 40-foot container weight by 33/67.3, or

approximately 0.49. Substituting “D” for its mathematical equivalent reveals the problem:

(0.5/0.49)*((G*1.5)/W), or more simply, 1.02*((G*1.5)/W), where W represents Foshan

Shunde’s 40-foot container weight. In other words, Commerce applied two different

downward conversion factors, 0.5 and approximately 0.49, to account for the same

concept, resulting in a facially unreasonable 2% increase in ports and terminal handling

costs. Cf. id. at 3 n.9 (declining to “double the Documents Preparation and Customs

Clearance and Technical Control charges and then hal[ve] that total” because the result

would be identical).

       It may seem reasonable to adjust Foshan Shunde’s actual container weight to be

consistent with the parameters of the study, especially since Foshan Shunde’s estimated

20-foot container shipping weight reflects certain quantifiable aspects of its shipping

experience not present in the World Bank data. See Final Results at 17-19 (selecting an

estimated 20-foot container weight over the hypothetical weight used in the World Bank

study because of the nature of Foshan Shunde’s per-container shipping experience);

Calculation Submission at 2 (discussing proprietary information underpinning Foshan
Consol. Court No. 11-00106                                                          Page 27

Shunde’s estimated 20-foot container weight); HPI Case Brief, at 16-17 & n.12 (arguing

in favor of using an estimated 20-foot container weight). But by using Foshan Shunde’s

estimated 20-foot container weight, Commerce implicitly relies upon a relationship

between B&H costs and container weight that, as Foshan Shunde argues, does not

appear to find support in the record. Since Hardware II, 37 CIT at ___, 911 F. Supp. 2d

at 1380-81. Therefore, there appear to be only two reasonable alternatives remaining on

the record. First, as Foshan Shunde suggests, Commerce could use Foshan Shunde’s

actual 40-foot container weight, which would yield a per-kilogram value free of any

unreasonable presumption regarding the relationship between the World Bank’s

estimated costs and container weight. Second, there may be evidence on the record

concerning the average number of units Foshan Shunde shipped per 40-foot container.

See Final Results at 17-19; HPI Case Brief, at 16-17 & n.12. The court wonders what

prevents Commerce from simply using Foshan Shunde’s average number of units

shipped per 40-foot container instead of weight. Given that Commerce converted Foshan

Shunde’s final per-kilogram B&H value into a per-unit price to achieve consistency with

other surrogate values, Final Results at 17-19, such an approach could spare Commerce

the additional conversion effort as well as the additional risk of further error.

                           5. Summary of B&H Remand Instructions

       The court expects Commerce’s efforts on remand to be a straightforward exercise

in adjusting its formula and making simple mathematical substitutions in accordance with

the discussion above. As a demonstration, the table below provides a summary of what

changes Commerce could make to bring its current calculation into alignment with the
Consol. Court No. 11-00106                                                       Page 28

evidence on the record. As above, the variable “W” represents Foshan Shunde’s 40-foot

container weight, “X” represents a reasonable conversion factor somewhere between 1.3

and 1.5, perhaps 1.4, and the remaining variables are the same as Commerce defined

them in its Calculation Submission.



         Commerce’s Commerce’s                                               Result
Element     First       Second      Adjustment Suggestions                (Changes in
           Formula      Formula                                              Bold)
                        E = $350    Use 17-city average                   E = $229.76
Baseline
            $645        F = $120    instead of Mumbai-only                 F = $78.18
Costs
                        G = $175    data point                            G = $166.00
                                    Replace estimated 20-foot
             Not                    weight with actual weight
          applicable;               and insert multiplier to             ((E+F)*(1/6.2))/
Augend                  (E+F)/D
         $645/D used                account for multiple                       W
            alone                   containers per bill of
                                    lading
                                    Replace estimated 20-foot
             Not
                                    weight with actual weight
          applicable;
Addend                (G*1.5*0.5)/D and replace “1.5” with a                 (G*X)/W
         $645/D used
                                    lower, reasonable
            alone
                                    conversion factor


      After incorporating all changes, Commerce’s current formula, (($350+$120)/D) +

(($175*1.5*0.5)/D), would become (($229.76+$78.18)*(1/6.2))/W) + (($166*X)/W).8



8
   Some of these suggested changes may individually have a small impact on Foshan
Shunde’s overall dumping margin. See Home Products’ Surreply to Comments on
Remand Results 16, ECF No. 144. But in aggregate, these changes appear to be
significant. Assuming that X=1.4, and substituting “D” for the equivalent (33/67.3)*W, the
drastic difference between Commerce’s calculated per-kilogram B&H surrogate value in
both remand determinations and the court’s model alternative becomes obvious.
Expressed in terms of W and numerals rounded to the nearest integer, Commerce’s
calculations in the first and second remand determinations yield 1315/W and 1226/W
respectively, whereas the court’s model alternative calculation yields 282/W.
Consol. Court No. 11-00106                                                          Page 29

Commerce may also substitute “W” for Foshan Shunde’s average units per container

value, should such an approach comport with the evidence available on the administrative

record. Having been through multiple remands on this issue, the court merely offers this

approach in the interest of efficiency as a reasonable means of calculating Foshan

Shunde’s B&H costs that the court could ultimately sustain.

                                          C. Zeroing

       In a prior order the court delayed its remand on Foshan Shunde’s zeroing issue to

coincide with its decision on the Second Remand Results. Since Hardware (Guangzhou)

Co. v. United States, Consol. Court No. 11-106, ECF No. 115 (order). Accordingly, the

issue of zeroing is remanded to Commerce to address Foshan Shunde’s arguments

about zeroing in the nonmarket economy context. See Foshan Shunde Submission, ECF

No. 110.

                                           III. Conclusion

       Accordingly, it is hereby

       ORDERED that Commerce’s financial statement selection is sustained; it is further

       ORDERED that Commerce’s brokerage and handling calculation is remanded for

reconsideration; it is further

       ORDERED that Commerce prepare and attach to its remand results a clear,

complete public summary of its calculation of Foshan Shunde’s B&H expense suitable for

the court to incorporate into a written disposition of this action; it is further
Consol. Court No. 11-00106                                                     Page 30

         ORDERED that the zeroing issue is remanded for Commerce to address in the

first instance Foshan Shunde’s arguments about zeroing in the nonmarket economy

context; it is further

         ORDERED that Commerce shall report its remand results on or before May 29,

2014; and it is further

         ORDERED that, if applicable, the parties shall file a proposed scheduling order

with page limits for comments on the remand results no later than seven days after

Commerce files its remand results with the court.


                                                          /s/ Leo M. Gordon
                                                        Judge Leo M. Gordon

Dated:      April 15, 2014
            New York, New York
                                          ERRATA


Since Hardware (Guangzhou) Co., Ltd. v. United States, Consol. Court No. 11-00106,
Slip Op. 14-44, dated April 15, 2014.


Page 1:       Delete the following paragraph:
       Michael D. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice for Defendant United States. With him on the brief were Stuart F. Delery,
Assistant Attorney General, Barbara S. Williams, Attorney in Charge. Of counsel on the brief
was Nathanial J. Halvorson, and Aman Kakar, Office of the Chief Counsel for Import
Administration, U. S. Department of Commerce of Washington, DC.


              Insert the following paragraph:
       Michael D. Snyder, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice for Defendant United States. With him on the brief were Stuart F. Delery,
Assistant Attorney General, Jeanne E. Davidson, Director, and Patricia M. McCarthy, Assistant
Director. Of counsel on the brief was Nathanial J. Halvorson and Aman Kakar, Office of the
Chief Counsel for Import Administration, U. S. Department of Commerce of Washington, DC.



June 19, 2014